Citation Nr: 9926925	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  90-19 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines



THE ISSUE

Entitlement to service connection for a heart disorder on a 
secondary basis.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had recognized guerilla and Philippine Army 
service from October 1943 to April 1945, in June 1945 and 
from January to February 1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1989 rating decision of the RO.  
In November 1990, a hearing was held before the Board in 
Washington, DC  In January 1991, the Board denied the 
veteran's claim of an increased rating for residuals of a 
gunshot wound and surgery to the right shoulder and arm, 
evaluated as 40 percent disabling.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the "Court").  

In a January 1993 Order, the Court granted a motion filed by 
the Office of General Counsel for VA (General Counsel) to 
vacate the Board's decision and to remand the matter for 
development and readjudication.  

In September 1993, the Board again denied the veteran's claim 
for an increased evaluation for his service-connected 
residuals of a gunshot wound and surgery of the right 
shoulder and arm.  At that time, the Board also had found 
that no medical evidence had been submitted showing that the 
service-connected disability of the right shoulder and arm 
had "any effect whatsoever on his cardiovascular system."  
The veteran again filed a timely appeal to the Court.  

In an April 1996 decision, the Court upheld the Board's 
denial of the veteran's claim of entitlement to an increased 
rating for the residuals of a gunshot wound and surgery to 
the right shoulder and arm.  The Court also dismissed an 
assertion that the RO's May 1949 rating decision was clearly 
and unmistakably erroneous.  Nevertheless, the Court remanded 
the issue of entitlement to service connection for a heart 
disorder on a secondary basis for adjudication by the Board.  

In November 1996, the Board remanded the case for additional 
development.  

In July 1999, the Board notified the veteran that the Members 
of the Board before whom he testified in the November 1990 
hearing were no longer employed by the Board.  The veteran 
was offered the opportunity to testify at another hearing.  
In August 1999, the veteran notified the Board that he did 
not want an additional hearing.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to have a current heart disorder 
which is due to an injury in service or the proximate result 
of any service-connected disability.  



CONCLUSION OF LAW

The veteran is not shown to have a current heart disorder due 
to disease or injury which was incurred in or aggravated by 
service or proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

The clinical records and lay statements indicate that the 
veteran was shot in the right shoulder in October 1942.  He 
was apparently hospitalized for an "unhealed" gunshot wound 
until March 1945.  He was hospitalized again in January and 
February 1946.  

A February 1946 station hospital discharge form shows a 
diagnosis of sinus, right shoulder joint from unhealed 
gunshot wound.  His February 1946 Philippine Army discharge 
form indicated a right shoulder gunshot wound.  A June 1945 
medical examination report noted an unhealed compound 
fracture of the right humerus due to a gunshot.  A July 1946 
letter from a Philippine Army "provincial surgeon," 
Lt. Ramos, noted that the veteran suffered from ankylosis of 
the right shoulder joint. 

A May 1949 special orthopedic examination report, requested 
by the RO, gave a diagnosis of residuals of a gunshot wound 
with the following complications:  Cicatrices, painful, 
adherent and depressed; muscle injury, severe, Group III, 
with severe atrophy and unfavorable motion of shoulder-joint; 
nerve injury, paralysis, partial, moderate, brachial plexus, 
with moderate anesthesia of upper extremity; and ankylosis of 
shoulder joint, unfavorable. 

The veteran wrote to the RO in January 1971, stating:  "I 
have a claim in your office pertaining to disability 
compensation whose status is still disallowed."  He 
submitted to the RO additional records pertaining to his 
World War II service and hospitalization.  The RO denied his 
claim that month, noting that, based on all evidence of 
record, the injury had occurred one year before the veteran's 
recognized active service began and was not aggravated during 
active duty. 

In a January 1972 decision, the Board granted the veteran 
entitlement to service connection for aggravation of the 
residuals of a gunshot wound of the upper right extremity.  A 
February 1972 VA medical examination report gave a diagnosis 
of residuals of a gunshot wound, through and through and 
surgery; muscle injury, involving muscle groups III, II, and 
VI; complete ankylosis [of] right shoulder; and loss of 
motion of right shoulder.  Based on these findings, a March 
1972 RO decision rated the shoulder injury 40 percent 
disabling, effective in December 1970, to reflect a 50 
percent disability evaluation per the VA medical findings, 
reduced by 10 percent, the amount judged to represent the 
extent of his injury upon entering active service. 

The RO and Board have denied entitlement to an increased 
rating in numerous decisions over the years. 

In June 1974, the veteran submitted to the RO a January 1974 
letter from Dr. Lopez, who diagnosed (1) gunshot wound, (2) 
fracture of the right shoulder, with paralysis and atrophy, 
through the scapula, and (3) total loss of function of the 
right arm, and concluded that the veteran was 100 percent 
permanently disabled to do manual work.  

In March 1976, the veteran was hospitalized for angina 
pectoris, hypertension, and deformity and ankylosis of the 
right shoulder.  

An October 1977 VA hospital report showed that the veteran 
had been hospitalized for four days for vascular 
hypertension.  

The veteran submitted a May 1979 letter from Dr. Lopez, who 
noted "numbness [and] marked limitation of movement" in the 
veteran's right arm; "loss of grasping [of] any kind of 
object"; and "pain radiating to the chest, giving rise to 
chest oppression [and] anginal pain [and] heaviness."  

The veteran submitted a September 1987 certification 
documenting a seventeen-day hospitalization for hypertensive 
cardiovascular disease, left anterior hemiblock and 
incomplete right bundle branch block.  The RO denied his 
claim in December 1987, concluding in a January 1988 
notification that the evidence submitted did not pertain to 
your service-connected disability.  

In April 1989, the veteran claimed:  "[M]y service-connected 
gunshot wound should be increased to no less than 80% 
disabling because it has adversely affected my cardiovascular 
system" and severely reduced the motion in his arm.  

In a June 1989 decision, the RO confirmed and continued the 
40 percent disability rating.  He filed a Notice of 
Disagreement in August 1989.  

In December 1989, the veteran submitted a contemporaneous 
statement from a private physician, Dr. Ramos-Neis, who 
indicated that the veteran had been treated for hypertension, 
cardiac ischemia and severe ankylosis, and asserted that he 
had very poor health and was unable to earn a living or 
attend to his normal activities.  The RO issued a Statement 
of the Case in February 1990.  

The veteran testified under oath at a hearing at the Board in 
November 1990 that he was not able to work.  In answer to the 
question of whether he could do "something like tying your 
shoes or fine movements," he stated:  "I can sometimes.  I 
feel pain, it will click inside of my right shoulder."  He 
also testified to feeling pain in his shoulder "[s]ome days, 
not all."  In a January 1991 decision, the Board found that 
the issue of an earlier effective date was not properly 
before the Board for appellate consideration and referred the 
issue to the RO for appropriate action.  As to the claim for 
an increased disability rating, the Board found that the 
evidence recently presented failed to disclose impairment 
which would warrant a rating greater than the schedular 
evaluation assignable for ankylosis of the right upper 
extremity.  November and December 1990 and January 1991 VA 
medical records indicated that the veteran was evaluated for 
possible angina, and had an "unconfirmed" abnormal 
electrocardiogram.

The veteran appealed to the Court.  On the Secretary's 
unopposed motion, the Court, in January 1993, vacated the 
January 1991 Board decision and remanded the matter for 
further adjudication of the veteran's claim that his shoulder 
disability had adversely affected his cardiovascular system. 

In September 1993, the Board again denied the veteran's claim 
of a rating in excess of 40 percent for the service-connected 
residuals of a gunshot wound and surgery of the right 
shoulder and arm.  In doing so, the Board found that no 
objective medical evidence had been submitted showing that 
the veteran's service-connected disability of the right 
shoulder and arm had any effect whatsoever on his 
cardiovascular system.  The veteran again appealed to the 
Court.  

In an April 1996 decision, the Court affirmed that portion of 
the Board's decision that denied an increased rating.  The 
Court, however, noted that the Board failed to address 
whether Dr. Lopez's May 1979 "ambiguous" statement 
constituted medical evidence of nexus regarding the heart 
claim.  Thus, the Court remanded the matter of secondary 
service connection of a heart disorder.  

Following the Board's November 1996 Remand, additional 
private and VA medical treatment records were received.  Most 
of the records were duplicates of those already of record.  
The evidence shows treatment for various cardiovascular 
disabilities; however, none of the evidence attributed 
cardiovascular disability to his service-connected right 
shoulder and arm disability.  

In July 1997, a field examination was conducted.  The field 
examiner interviewed Dr. Sofia A. Lopez concerning her May 
1979 statement.  She noted that none of her medical records 
from 1979 were available.  She could not recall the veteran 
but acknowledged that the May 1979 statement was made by her 
and was true when she issued or wrote the statement.  When 
asked whether the veteran's heart disorder was associated in 
any way with his service-connected residuals of a gunshot 
wound and surgery to the right shoulder and arm, she refused 
to give an opinion.  She stated that, unless she was able to 
review the clinical or treatment records or examine the 
veteran, she could not give an opinion.  

In August 1998, the veteran testified at a hearing at the RO.  
He and his representative argued that Dr. Lopez's May 1979 
statement was not ambiguous and made it clear that his heart 
disability was due to his service-connected disability.  
Although it was acknowledged that there was no additional 
medical evidence attributing his heart disability to his 
service-connected injuries, the veteran alleged that they 
were connected.  

In September 1998, a VA examination was conducted.  The 
examiner reviewed the veteran's history and diagnosed 
hypertension and coronary artery disease.  He stated:  "In 
my opinion, the patient's hypertension and coronary artery 
disease is [sic] not secondary to gunshot wound the patient 
suffered to his right shoulder during World War II."  


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The ambiguity surrounding the May 1979 statement of Dr. Lopez 
arguably obfuscates the plausibility of the veteran's claim.  
Nonetheless, given her inability, during the July 1997 field 
examination, to rule out a relationship between the heart 
disease and the service-connection disability the Board finds 
that the May 1979 statement creates a plausible claim.  When 
a veteran submits a well-grounded claim, VA must assist him 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The only competent evidence suggesting a relationship between 
the veteran's cardiovascular disability and his service-
connected residuals of a gunshot wound and surgery to the 
right shoulder and arm is the May 1979 statement of Dr. 
Lopez.  As noted, however, Dr. Lopez merely discussed the 
veteran's right shoulder disability, noting that the pain 
radiated to the chest, giving rise to chest oppression, 
anginal pain and heaviness.  She never specifically stated 
that the veteran's heart disability was caused or worsened by 
his right shoulder disability.  Indeed, the September 1998 VA 
examiner-the only other medical professional to discuss even 
the potential of a relationship between the heart and right 
shoulder disabilities-specifically opined that there was no 
such relationship.  

The Board finds the opinion of the September 1998 VA 
examiner's opinion very persuasive.  The Board is not 
persuaded by the contention of the veteran and his 
representative that Dr. Lopez's statement clearly supports 
his claim.  In fact, regarding Dr. Lopez's statement, it is 
the same ambiguity which the Board noted in finding the 
veteran's claim well grounded that undermines its 
persuasiveness.  The only medical evidence specifically 
addressing a potential relationship between the heart 
disability and the service-connected disability is that of 
the VA examiner.  As the VA examiner specifically ruled out 
such a relationship, the Board finds that the preponderance 
of the evidence is against the claim of service connection on 
a secondary basis.  


ORDER

Secondary service connection for a heart disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

